Citation Nr: 1044221	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  08-08 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent 
disabling for service-connected bilateral hearing loss.

2.  Entitlement to service connection for hepatitis C.

3.  Whether new and material evidence has been received to reopen 
a service connection claim for status-post lumbar laminectomy 
with fusion of L5-S1, and if so, whether service connection is 
warranted.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to May 1973, 
during the Vietnam Era.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision of the Department of Veterans 
Affairs (VA), Oakland, California, Regional Office (RO), which 
denied entitlement to an increased rating in excess of 30 percent 
disabling for service-connected bilateral hearing loss, denied 
service connection for hepatitis C, reopened the Veteran's 
service connection claim for status-post lumbar laminectomy with 
fusion of L5-S1, and ultimately denied service connection for 
such disability.  The Veteran disagreed with such decisions and 
subsequently perfected an appeal.   

Service connection for status-post lumbar laminectomy with 
diskectomy and fusion for back injury was previously denied in an 
April 1981 rating decision.  The requirement of submitting new 
and material evidence to reopen a claim is a material legal issue 
the Board is required to address on appeal, despite the RO's 
actions.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  
As such, the issues are appropriately captioned as above.  

In October 2010, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  A copy of the hearing 
transcript is of record and has been reviewed.     

The issues of entitlement to an increased rating in excess of 30 
percent disabling for service-connected bilateral hearing loss, 
and whether new and material evidence has been received to reopen 
a service connection claim for status-post lumbar laminectomy 
with fusion of L5-S1, and if so, whether service connection is 
warranted, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service treatment records (STRs) are negative for 
complaints, treatment, and/or diagnoses of hepatitis C; hepatitis 
C was not exhibited within the first post-service year; and there 
is no objective evidence relating hepatitis C to his active 
service or any incident therein.   


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service, and may 
not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify was satisfied by an April 2006 letter.  
This letter fully addressed all three notice elements; informed 
the Veteran of what evidence was required to substantiate his 
service connection claim; and of the Veteran's and VA's 
respective duties for obtaining evidence.  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, that will assist in 
substantiating or that is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In a March 2009 notice letter, the RO also advised the Veteran as 
to how disability ratings and effective dates are awarded, as 
required in Dingess.  See 19 Vet. App. at 486.  However, such 
notice was issued after the initial rating decision in June 2006, 
and such timing problem has not been cured.  Regardless, there is 
no prejudice in issuing a final decision because the 
preponderance of the evidence is against the claim for service 
connection.  Any questions as to the appropriate disability 
rating or effective date to be assigned are moot.

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of STRs and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

Further, if the VA determines that VA medical examinations or 
opinions are necessary to decide a claim, the VA must provide 
such examination.  38 C.F.R. 
§ 3.159(c)(4).  A VA medical examination is necessary if the 
information and evidence of record does not contain sufficient 
competent medical evidence to decide the claim.  Id.

The Board acknowledges that, to date, VA has not provided the 
Veteran an examination or sought a medical opinion with respect 
to his service connection claim for hepatitis C.  However, in 
light of the uncontroverted facts, as discussed below, the Board 
finds that the evidence, which indicates that his STRs are 
negative for complaints, treatment, and/or diagnoses of hepatitis 
C or any blood transfusion/surgery, and he had post-service 
exposure to high risk factors for hepatitis C, an examination is 
unnecessary to decide this claim.  See McLendon v. Nicholson, 20 
Vet. App. 79, 81 (2006) (citing 38 U.S.C.A. § 5103A(d), 38 C.F.R. 
§ 3.159(c)(4)).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder contains 
the Veteran's STRs, VA medical records, private treatment 
records, a magazine article regarding veterans' disability 
benefits, and statements submitted by or on behalf of the 
Veteran, including lay statements from his mother and brother.  
As noted, in October 2010, the Veteran testified before the 
undersigned Veterans Law Judge sitting at the RO.  A copy of the 
hearing transcript is of record and has been reviewed.  
Significantly, the record does not otherwise indicate any 
additional obtainable evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Therefore, 
no further notice or assistance to the claimant is required to 
fulfill VA's duty to assist the claimant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Legal Criteria and Analysis of the Service Connection 
Claim

Generally, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002).  If a 
condition noted during service is not determined to be chronic, 
then generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 3.303(b) 
(2010).  

Service connection may also be granted for certain chronic 
diseases, such as diseases of the liver, to include hepatitis C, 
when such disease is manifested to a compensable degree within 
one year of separation from service. 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Furthermore, 
service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

To establish service connection for a disability or injury, there 
must be medical evidence of a current disability, medical or lay 
evidence of in-service incurrence or aggravation of a disease or 
injury, and medical evidence linking the current disability to 
that in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992). 

The Court held that the requirement that a current disability be 
present is satisfied when a claimant has a disability at the time 
the claim is filed, or during the pendency of that claim, even if 
the disability resolves prior to the VA's adjudication of the 
claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In making all determinations, the Board must fully consider the 
lay assertions of record.  Lay assertions may serve to support a 
claim for service connection by establishing the occurrence of 
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a) 
(West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  A 
layperson is competent to report on the onset and continuity of 
his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994) (a veteran is competent to report on that of which he 
or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has clarified that lay evidence can be 
competent and sufficient to establish a diagnosis or etiology 
when (1) a lay person is competent to identify a medical 
condition; (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  
The Board's duty is to assess the credibility and weight of the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of the evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
The reasonable doubt must be in the range of probability and more 
than pure speculation or remote possibility.  38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran seeks service connection for hepatitis C, which he 
maintains was a result of service.  On review of the record, the 
Board finds that service connection for hepatitis C is not 
warranted.  Initially, the Board notes that there is a current 
hepatitis C disability, as reflected in a September 2003 Primary 
Care Scheduled Visit Note from the Redding VA Outpatient Clinic, 
meeting the threshold requirement for a service connection claim.  

The Veteran claims that he underwent surgery in 1972 for a left 
index finger injury, was given a blood transfusion during such 
surgery, and the blood from the transfusion was contaminated with 
hepatitis C.  See March 2008 "Appeal to Board of Veterans' 
Appeals," VA Form 9; October 2010 Board Hearing Transcript.  The 
claims folder also contains statements from the Veteran's mother 
and brother to the extent that the Veteran underwent a left index 
finger surgery in 1972 and received a blood transfusion with 
blood contaminated with hepatitis C.  See April 2007 Hand-Written 
Statement from the Veteran's Mother; May 2007 Hand-Written 
Statement from the Veteran's Brother.  Although the Veteran and 
those witnessing his pain first-hand are competent to describe 
the Veteran's symptomatology, the Veteran's and other lay 
statements of record describing an in-service left index finger 
surgery and blood transfusion are not credible as there is no 
documentation of record of any treatment for any left index 
finger injury in-service or post-service and no documentation of 
any surgeries or blood transfusions in-service.      

Review of the Veteran's STRs is negative for complaints, 
treatment, and/or diagnoses of hepatitis C during the Veteran's 
active military service.  Further, there is no in-service 
evidence of exposure to high risk factors, such as contact with 
blood and/or other bodily fluids, multiple sexual partners, 
and/or tattoos.  The Board notes that the Veteran's January 1972 
Entrance Examination Report indicates that the Veteran had no 
tattoos when he entered service and his systems were normal upon 
examination, and his April 1973 Statement of Medical Condition 
(upon discharge) indicates that he had no change in medical 
condition.  Further review of the STRs are also negative for any 
complaints, treatment, and/or diagnoses of any index finger 
disabilities or any surgeries and/or blood transfusions.  

The evidence of record also reveals that the Veteran had exposure 
to high risk factors, specifically tattoos, after his discharge 
from service.  In this regard, although the Veteran indicated 
that he did not have any tattoos (see May 2006 "Risk Factors for 
Hepatitis C Questionnaire"), during his October 2010 Board 
hearing, he reported that he gave himself tattoos around 1992.  
See October 2010 Board Hearing Transcript.  The absence of any 
diagnosis of the claimed pathology and/or evidence of any 
surgeries and/or blood transfusions in the Veteran's STRs and 
post-service exposure to high risk factors constitutes negative 
evidence tending to disprove the assertion that he incurred any 
hepatitis C disability during his service.  See Forshey v. West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 C.F.R. 
§ 3.102 (noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence). 

Further, there is no evidence of hepatitis C within the first 
post-service year.  See 38 C.F.R. §§ 3.307, 3.309 (2010).  In 
fact, the first indication of hepatitis C is reflected in a 
September 2003 Primary Care Scheduled Visit Note from the Redding 
VA Outpatient Clinic, dated approximately thirty years post-
service.  Evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

There is also no evidence of a nexus between the Veteran's 
hepatitis C disability and his service.  

Thus, based on the above evidence, the Veteran's service 
connection claim must fail.  Although there is medical evidence 
of a current disability, there is no medical evidence linking the 
current disability to any in-service disease or injury.  See 
Pond, 12 Vet. App. at 346; Hickson, 12 Vet. App. at 253. 
The Board acknowledges the magazine article regarding veterans' 
disability benefits.  However, the article is general in nature 
and does not specifically relate to the facts and circumstances 
surrounding this particular case.  Significantly, the magazine 
article does not provide any evidence regarding whether the 
Veteran's hepatitis C disability is related to his service. 

The Board also finds that there is no evidence of continuity of 
symptomatology, specifically hepatitis C symptomatology, after 
the Veteran's discharge from service to warrant service 
connection under such theory.  See 38 C.F.R. § 3.303(b).  In 
this regard, as noted, review of the Veteran's post-service 
treatment records indicate that he did not seek any treatment 
post-service for any hepatitis C disability until 2003, 
approximately thirty years after discharge from service, and the 
Veteran has not argued that he suffered any other problems with 
hepatitis C during the period of discharge from service until his 
first post-service treatment in 2003.  Absent a finding of a 
relationship between the Veteran's hepatitis C disability and his 
service or continuity of symptomatology related to service, there 
is no basis to grant service connection.

Additionally, the Board notes that the Veteran has contended on 
his own behalf that his hepatitis C disability is related to his 
military service.  The Veteran advances that his current 
hepatitis C disability is related to an in-service blood 
transfusion.  The Veteran is competent to report his 
symptomatology during service.  However, such statements are not 
credible because review of the medical evidence of record reveals 
no evidence of any blood transfusion/surgery or any left index 
finger injury, and he did not seek any treatment post-service for 
any hepatitis C disability until 2003, approximately thirty years 
after discharge from service.

The Board concludes that hepatitis C was not incurred in or 
aggravated by service.  The benefit-of-the-doubt doctrine has 
been considered; however, as the preponderance of the evidence is 
against the claims, it is inapplicable in the instant appeal.  38 
U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. at 54.     




ORDER

Entitlement to service connection for hepatitis C is denied.


REMAND

The Veteran also seeks an increased rating in excess of 30 
percent disabling for his service-connected bilateral hearing 
loss disability.  The Veteran also applied to reopen his service 
connection claim for status-post lumbar laminectomy with fusion 
of L5-S1.  Review of the record reveals that further development 
is needed before deciding the merits of the claims.  

Increased Rating Claim 

Review of the record reveals that the Veteran last underwent a 
compensation and pension (C&P) examination regarding his 
bilateral hearing loss disability in May 2006, and the record 
contains subsequent statements from the Veteran to the effect 
that his disability has worsened.  See March 2008 "Appeal to 
Board of Veterans' Appeals," VA Form 9.  Although the Veteran 
underwent another C&P examination on March 2009, the Board finds 
that this examination inadequate for rating purposes.  In this 
regard, the March 2009 examiner indicates that "puretone 
threshold and speech testing were of poor reliability and 
therefore should not be used for adjudicative purposes," and 
"should the Veteran need to be retested, he should be scheduled 
with another provider."  See March 2009 VA Audio Examination 
Report.  Thus, the Board finds that a more contemporaneous VA 
examination is needed in order to assess the current severity of 
the Veteran's service-connected bilateral hearing loss 
disability.  The fulfillment of the duty to assist requires a 
thorough and contemporaneous medical examination that considers 
prior medical examinations and treatment in order to conduct a 
complete evaluation of the veteran's claims.  38 C.F.R. § 4.2 
(2010).  Where further evidence, or clarification of the 
evidence, is needed for proper appellate decision-making, a 
remand to the RO is required.  38 C.F.R. § 19.9(a)(1) (2010).

Further, during the pendency of this appeal, in Rice v. Shinseki, 
22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims 
(Court) held that a TDIU claim is part of an increased rating 
claim when such claim is raised by the record.  The Court further 
held that when evidence of unemployability is submitted at the 
same time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be considered 
part and parcel of the claim for benefits for the underlying 
disability.  Id.  As such, the Rice case must be considered in 
readjudicating the claims on appeal.

New and Material Evidence Claim

By way of history, the Veteran initially filed a claim for 
status-post lumbar laminectomy with disckectomy and fusion for 
back injury in February 1981.  In an April 1981 rating decision, 
the RO denied the Veteran's service connection claims for status-
post lumbar laminectomy with disckectomy and fusion for back 
injury because his service treatment records (STRs) were negative 
for complaints, treatment, or diagnoses of any back disability or 
injury.  The Veteran did not appeal this decision.  

In December 2005, the Veteran filed a claim to reopen his service 
connection claim for status-post lumbar laminectomy.  This issue 
is currently on appeal.

During his October 2010 Board hearing, the Veteran indicated that 
he received treatment in 1977 from a private neurologist (Dr. 
Dome) in Eureka, California, who opined that his back disability 
is related to his service, specifically an in-service fall on the 
Veteran's back.  See October 2010 Board Hearing Transcript.  Such 
records may be pertinent to the Veteran's application to reopen 
his service connection claim for status-post lumbar laminectomy 
with fusion of L5-S1.  Review of the Veteran's claims folder is 
negative for such treatment records from Dr. Dome or any other 
medical nexus opinion regarding his back disability and service.  
VA is, therefore, on notice of records that may be probative to 
the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
Consequently, the Veteran's private treatment records from Dr. 
Dome relating to his back disability should be obtained and 
associated with the claims file.   

Accordingly, to ensure that VA has met its duty to assist in 
developing the facts pertinent to the claims on appeal and to 
afford full procedural due process, the case is REMANDED for the 
following action:

1.  The Veteran should be contacted and 
requested to identify all treatment for 
his back disability, to specifically 
include the private neurologist (Dr. Dome) 
who opined that his back disability is 
related to his service, specifically an 
in-service fall on the Veteran's back in 
1977.  After receiving any necessary 
authorization from the Veteran, any 
identified medical records, to 
specifically include those from the 
private neurologist (Dr. Dome), should be 
associated with the Veteran's VA claims 
folder.  All reasonable attempts should be 
made to obtain such records.  If any 
records cannot be obtained after 
reasonable efforts have been made, issue a 
formal determination that such records do 
not exist or that further efforts to 
obtain such records would be futile, which 
should be documented in the claims file.  
The Veteran must be notified of the 
attempts made and why further attempts 
would be futile, and allowed the 
opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

2.  The Veteran should be afforded a C&P 
examination to determine the current 
nature, extent, and severity of his 
service-connected bilateral hearing loss 
disability.  

All indicated tests and studies, to include 
audiometric testing (puretone and speech 
recognition testing), are to be performed.  
Prior to the examination, the claims folder 
must be made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  

The examiner should also comment on any 
functional impairment that the Veteran 
experiences as a result of his hearing 
loss disability.  The examiner is also 
requested to express an opinion as to 
whether the Veteran's service-connected 
bilateral hearing loss disability is alone 
sufficient to produce unemployability.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.  

3.  Upon completion of the above-requested 
development, the RO should readjudicate 
the Veteran's increased rating and new and 
material evidence claims.  All applicable 
laws and regulations should be considered, 
including consideration of Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a Supplemental Statement 
of the Case as to the issues remaining on 
appeal, and afforded a reasonable period 
of time within which to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due process 
considerations.  
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 failure to cooperate by not 
attending the requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


